Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered December 3, 1996, convicting defendant upon his plea of guilty of the crime of assault in the first degree.
Defendant pleaded guilty to the crime of assault in the first degree in full satisfaction of a four-count indictment. After being denied adjudication as a youthful offender, defendant was sentenced in accordance with the plea agreement to a prison term of 3 to 6 years. We find no abuse of discretion in County Court’s refusal to grant defendant youthful offender status given his prior criminal history as a juvenile and the serious nature of the instant crime wherein he shot the occupant of a parked vehicle (see, People v Woods, 239 AD2d 630, 631, lv denied 89 NY2d 1103). Likewise, we do not find that the sentence imposed was harsh or excessive inasmuch as defendant received the benefit of his plea bargain (see, id.).
Cardona, P. J., Mikoll, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the judgment is affirmed.